Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered January 26, 2000, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree (two counts), upon a jury verdict, and assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s Sandoval ruling (see People v Sandoval, 34 NY2d 371), permitting the prosecutor to cross-examine the defendant concerning two prior convictions of assault and robbery, was proper. Those convictions were relevant to the issues of the defendant’s credibility as a witness and his willingness to place his interests above those of society (see People v Bennette, 56 NY2d 142; People v Williams, 249 AD2d 427, 428).
The defendant’s objections to the allegedly prejudicial comments made by the prosecutor during his cross-examination of defense witnesses and on summation are largely unpreserved for appellate review (see CPL 470.05 [2]), or are without merit (see People v Singh, 299 AD2d 498 [decided herewith]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Santucci, J.P., Feuerstein, O’Brien and Luciano, JJ., concur.